Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment

This office action is in response to the amendment filed on December 27, 2021.  Claims 1, 9-15 and 17 are pending and are allowable for reasons of record.  Claims 2-8 and 16 are cancelled.

Claim Rejections - 35 USC §103
The claim rejections under 35 U.S.C. 103(a) as being unpatentable over Yoon et al. (US 6,482,547) for claims 1, 5-9, and 11-17 are withdrawn because Applicant’s amendments and arguments are persuasive.  The claim rejection under 35 U.S.C. 103(a) as being unpatentable over Yoon et al. (US 6,482,547) in view of Shin et al. (US 2012/0270108) for claim 10 is withdrawn because Applicant’s amendments and arguments are persuasive.  The claim rejection under 35 U.S.C. 103(a) as being unpatentable over Yoon et al. (US 6,482,547) in view of Han et al. (US 2014/0308585) for claim 10 is withdrawn because Applicant’s amendments and arguments are persuasive.  

Allowable Subject Matter
Claims 1, 9-15 and 17 are allowed.  The following is an examiner’s statement of reasons for allowance:  The claims are allowable over Yoon et al. (US 6,482,547), Shin 
Yoon et al. discloses a negative active material for a rechargeable lithium battery, the negative active material comprising a composite carbon particle including a core particle including crystalline-based carbon, and a coating layer positioned on the surface of the core particle and including amorphous carbon, however Yoon does not teach a I1620/I1360 peak intensity range ratio from 3.2-4.7.  While Yoon teaches a I1620/I1360 peak intensity range ratio of 5.1, Applicant has provided evidence of unexpected results over Yoon in the amended claimed intensity ratio range of 3.2-4.7 in the Affidavit dated October 21, 2019 and amended the claims to limit to the unexpected results.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809. The examiner can normally be reached on alternating Mondays-Wednesdays 8am-2pm and alternating Thursdays-Fridays 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.R/Examiner, Art Unit 1724 

/STEWART A FRASER/Primary Examiner, Art Unit 1724